Citation Nr: 0605251	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  00-09 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1959 to September 
1961.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The veteran's case was remanded for additional development in 
September 2001 and November 2003.  It was returned to the 
Board for appellate consideration in January 2006.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  A stressor supporting the diagnosis of PTSD has not been 
corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in July 
1998, before the enactment of the VCAA.  

With respect to the notification required by the VCAA, the 
decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the appellant's claim, he was informed of 
the evidence necessary to substantiate it.  A Statement of 
the Case, issued in April 2000, provided notice to the 
veteran of the evidence necessary to support his claim.  
Supplemental statements of the case dated in July 2000 and 
October 2005 also provided notice to the veteran of the 
evidence of record regarding her claim and why this evidence 
was insufficient to award the benefits sought.

Moreover, letters dated in January 1999, October 2001, 
November 2002, and March 2002 also instructed veteran 
regarding the evidence necessary to substantiate the claim 
and requested that he identify evidence supportive of the 
claim.  

The Board's September 2001 and November 2003 remands also 
apprised the veteran regarding the evidence necessary to 
substantiate his claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained, and the veteran has undergone VA examinations.  
The veteran has also been afforded the opportunity to testify 
before a hearing officer at the RO in May 2000.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

The veteran's enlisted performance record reflects an 
incidence of nonjudicial punishment, in August 1960, for 
underage drinking.  In January 1961 he was seen for acute 
alcohol poising.  He was wild and incoherent.  There was a 
specific finding of misconduct.  A May 1961 service personnel 
record indicates that the veteran was a non-career man and 
that he had quite a few debts on the ship and ashore.  His 
supervisor noted that he had to be directed to practice good 
hygiene.

The veteran's service medical records reflect that he was 
hospitalized at Beaumont Army Medical Center in July 1961 
with an admission diagnosis of schizophrenic reaction, 
catatonic type.  He was transferred to the Naval Hospital at 
Oakland, California in August 1961.  There was a report that 
he left the hospital without a pass or leave, and that he had 
allegedly stolen a car at knife point.  Upon diagnosis and 
treatment, his diagnosis was revised to antisocial 
personality.  The veteran was determined to be unsuitable for 
further service.  

VA treatment records reflect a diagnosis of PTSD.  During 
outpatient treatment in September 1998, the veteran reported 
that he was threatened by a petty officer.  He stated that it 
happened just prior to his going on leave and being 
hospitalized at Beaumont Army Medical Center.  In October 
1998 the veteran described an incident in which a friend 
drowned when his aircraft went over the side of the ship.  In 
November 1998 the veteran related that he had witnessed a 
friend shoot at another vehicle when he was a passenger in 
the car.  He also indicated that he had been loudly berated 
by a military policeman on one occasion.  He stated that at 
one time his ship backed into and rammed a dry dock gate and 
that the ship docked next to his had just had a sailor 
murdered on board.  A subsequent November 1998 treatment note 
reflects the veteran's report of a pilot being drowned when 
his plane went over the side of the ship, and a plane crash 
after which the veteran stepped on a body.  He reported that 
just before the end of the deployment, a petty officer pulled 
him from his bunk and beat him.

A December 1998 letter from a VA provider indicates that she 
assessed the veteran in April 1998 and found him to be 
positive for PTSD related to his service in the Navy.  She 
related that during the veteran's service, he had witnessed 
several traumatic events involving deaths of fellow crewmen.    

In a January 1999 statement, the veteran related that while 
in port in California, his ship, the USS Coral Sea, was 
moored next to a smaller carrier on which there had been a 
murder.  He indicated that his ship had been in a typhoon in 
the South China Sea.  He stated that a few weeks later, a 
friend of his went overboard in a plane and was killed.  He 
indicated that a few weeks after that incident, a plane came 
in sideways, caught fire, and crashed into aircraft on the 
deck.  He reported that he had been beaten by a petty officer 
before his ship returned stateside.  

In February 1999 the veteran indicated that he could not 
remember the dates of the traumatic events he claimed.  He 
also noted that he could not remember the names of the 
individuals involved.

In November 1999, the U.S. Army and Joint Services Records 
Research Center (JSRRC) forwarded histories of the USS Coral 
Sea, noting that the records did not mention that the ship 
encountered a typhoon, that a plane fell overboard, or that 
an aircraft crashed into the ship.  JSRRC indicated that in 
order to conduct deck log research into the claimed 
incidents, the veteran needed to provide additional 
information to include specific dates within a thirty day 
time period of each occurrence, as well as the aircraft unit 
designations.  

At his May 2000 hearing, the veteran argued that he had been 
misdiagnosed in service.  He stated that he had witnessed a 
plane crash in 1960 or 1961, and that there was a typhoon 
while he was aboard the ship.  

In a November 2002 letter, the RO instructed the veteran to 
provide additional information concerning the personal 
assault he alleged during service.  The letter provided 
examples of the evidence that could be used to support his 
claim of a personal assault.  Included with the letter was a 
questionnaire which requested detailed information concerning 
the alleged personal assault.

In December 2002 the veteran submitted a newspaper article 
that indicates that a plane had gone over the side of the 
ship.  However, the article does not indicate the date of 
such occurrence.

In January 2002 the veteran returned the questionnaire.  He 
indicated that he saw a friend go overboard in a plane.  He 
also stated that during night operations, there had been a 
bad crash on deck, and that he had been on a catwalk at the 
edge of the flight deck and had almost been killed.

In a March 2003 statement, the veteran's representative 
pointed out that the veteran had submitted a newspaper 
article that mentioned the loss of a plane.  He acknowledged 
that the article did not identify the date of the incident, 
but that the death of a crew member should be included in the 
ship's records.

In an April 2004 letter, the veteran was asked to identify 
pertinent evidence in support of his claim.  He did not 
respond to that letter.

A VA examination was conducted in April 2004.  The veteran 
reported that he had witnessed an aircraft fall off the side 
of his ship and that the pilot had died.  He noted that there 
had been a plane crash at night and that he had witnessed it 
from the deck.  He also related that he had been beaten by 
two other sailors, and that they  had threatened him further 
harm if he reported the incident.  He denied post-military 
stressors.  He stated that he could not remember details 
about his claimed stressors.  The veteran reported nightmares 
and indicated that he got about four hours of sleep per 
night.  He noted that he was irritable and short tempered.  
He stated that he could not be around other people because he 
had gotten into fights on occasion.  He stated that he 
avoided conversations and reminders about his stressor 
events.  He endorsed hyper vigilance and hyper startle 
reaction.  There was some impairment of the veteran's memory, 
but no evidence of thought disorder.  He endorsed vague 
hallucinations.  He had good abstracting skills but he had 
difficulty with concentration.  The diagnosis was PTSD.  The 
examiner indicated that the veteran had been exposed to three 
traumatic events while in service, and that his report of 
such events was not exaggerated.  He noted that the veteran 
reexperienced the events in nightmares and daytime intrusive 
thoughts.  He opined that the veteran experienced 
considerable to severe levels of dysfunction in his social 
and work capacities due to his PTSD.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

The evidence in this case establishes that the veteran did 
not engage in combat during his military service.  

If a claim for PTSD is based on an in-service personal 
assault, 38 C.F.R.§ 3.304(f)(3) provides that evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

The Board acknowledges that the veteran has a diagnosis of 
PTSD.  This diagnosis has been attributed by the April 2004 
VA examiner to the veteran's alleged service stressors.  
Specifically, the examiner indicated that there were three 
stressors:  the incident where an aircraft fell from the 
ship, a plane crash on the ship, and the beating sustained by 
two other sailors.  With respect to the drowning of the pilot 
and the plane crash, the Board notes that such incidents have 
not been corroborated by the JSRRC for the period of the 
veteran's service aboard the USS Coral Sea, and that the 
veteran has not provided additional details that would allow 
further research into these alleged incidents.  In Moreau v. 
Brown, 9 Vet. App. 389 (1996), the United States Court of 
Appeals for Veterans Claims (Court) held that the fact that a 
medical opinion was provided relating PTSD to events the 
veteran described in service could not constitute "credible 
supporting evidence" of the existence of the claimed 
noncombat stressor.  As such, the Board must conclude that 
credible supporting evidence that these claimed stressors 
occurred has not been submitted.  

With respect to the veteran's claim that he was beaten by a 
petty officer, the Board has determined that the evidence 
fails to substantiate this alleged stressor.  The veteran did 
not report such incident, and his medical records are absent 
any indication of traumatic injury.  The veteran's service 
records are devoid of evidence showing a changes in behavior 
such as disregard for authority, obsessive behavior, or 
marked changes in performance evaluations after the claimed 
event.  There is no indication of unexplained economic or 
social behavior changes after the claimed event.  In May 1961 
it was noted that the veteran had numerous debts and that he 
had to be directed to practice good hygiene.  As noted in a 
medical board of survey, the appellant presented gross 
inconsistencies and blatant distortions of truth.  It was 
further noted that he presented a fairly reliable history 
only under the direct threat of security action if 
necessary.  It was established that he had severe difficulty 
telling the truth.  It was further established that prior to 
service he had had temper tantrums, had run away from home, 
and had been jailed at ages 9, 12 and 13.  He had stolen 
paper route money and had brought weapons to school.  He 
reported that he had had only one friend, and that person was 
in prison for murder.  He also had a history of being a heavy 
drinker for many years.  These elements of his behavior 
predate his report of an assault just prior to his July 1961 
hospitalization.  Therefore, such elements cannot feasibly be 
indicative of a personal assault that occurred thereafter.  
 
Cumulatively, the evidence establishes a long history of non-
conforming behavior, run-ins with the law, jail and blatant 
distortions of the truth.  The April 2004 VA examiner based 
his diagnosis of PTSD in part on the alleged beating by a 
petty officer.  The veteran is an unreliable historian and a 
diagnosis based upon such unreliable history is equally 
unreliable.  Furthermore, the actions noted in service, 
including his reports of drinking, criminal behavior and 
leaving without permission are similar to his pre-service 
actions, rather than indicia of a personal assault.  The 
record also reflects that the veteran has reported a changing 
history of stressors, including being in a typhoon, a murder 
aboard another ship, a ship backing into a dry dock, a friend 
shooting at another vehicle, and being beaten and berated by 
military police.  The Board also finds these alleged 
incidents to be unconfirmed and not credible.  For purposes 
of establishing service connection for PTSD, VA is not 
required to accept a PTSD diagnosis based on an 
unsubstantiated history.  See Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).  

In sum, an essential criterion for establishing service 
connection for PTSD, as set forth in 38 C.F.R. § 3.304(f), is 
not met.  Under these circumstances, the Board must conclude 
that the veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD, and that, on this 
basis, his claim must be denied.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


